Citation Nr: 1033793	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  09-05 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for service-
connected post-concussion disorder with cognitive impairment and 
headaches.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem. Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a February 2007 rating decisions by which the RO, inter alia, 
denied the Veteran's claim of entitlement to an evaluation in 
excess of 50 percent for his service-connected post-concussion 
disorder with cognitive impairment and headaches.  

In July 2010, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.

By the above mentioned February 2007 rating decision, the RO also 
denied, in pertinent part, entitlement to service connection for 
tinnitus.  In a February 2008 rating decision, the RO denied, in 
pertinent part, service connection for lower stomach disability 
secondary to a chest and stomach injury.  The Veteran perfected 
appeals regarding these issues.  As the hearing transcript 
reflects and as indicated in a statement signed the date of the 
hearing, the Veteran withdrew these issues from appellate status.  
Therefore, these claims are no longer before the Board, and they 
will be discussed no further.  See 38 C.F.R. § 20.204 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  The Veteran will be advised if 
further action is required on his part.


REMAND

In order to fulfill VA's duty to assist the Veteran, further 
action is necessary before the Board renders a decision on the 
matter on appeal herein.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).

The Veteran's service-connected post-concussion disorder with 
cognitive impairment and headaches was last comprehensively 
evaluated in 2002.  According to the Veteran, this disability has 
increased in severity since that time.  As such, a VA 
neurological examination must be scheduled in order to ascertain 
the current severity of the symptoms and manifestations of the 
post-concussion disorder with cognitive impairment and headaches.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 
Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The examiner will 
be asked to discuss the manner in which the Veteran's disability 
limits his employment potential, daily functional capacity, and 
activities of daily living.  

In addition to the foregoing, in order to ensure that the record 
is complete, all VA clinical records dated from June 12, 2009 to 
the present must be associated with the record.  38 U.S.C.A. § 
5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the AMC for the 
following action:

1.  Associate with the claims file all VA 
clinical records dated from June 11, 2009 to 
the present.

2.  Schedule a VA neurologic examination to 
determine the current severity of the 
Veteran's service-connected post-concussion 
disorder with cognitive impairment and 
headaches.  All symptoms and manifestations 
should be reported in detail, and the impact 
of the disability on the Veteran's ability to 
work, perform self care, and the activities 
of daily living should be discussed in the 
examination report.  All necessary diagnostic 
tests should be administered.  The examiner 
is asked to review all pertinent documents in 
the claims file and to indicate in the 
examination report that such review took 
place.  A rationale for all opinions and 
conclusions should be provided.

3.  After the development requested above has 
been completed to the extent possible, the 
record should be reviewed.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


